DETAILED ACTION
Drawings
The replacement drawings were received on 7/25/22.  These drawings are objected to.
The drawings are objected to because Figures 1-23 are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “safety means” of claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) fail to recite any function.  Such claim limitation(s) is/are: “power means” in claim 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In the instant case: “biasing means” of claim 46 (Page 10 of applicant’s disclosure indicates this can be a “spring”) and any known equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 31, 34-35, 37-42, and 45-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31: has been amended to repeatedly recite “correspondingly located to”; however, this language is confusing and does not make sense because what is this supposed to mean? This does not clearly require any particular location as best understood making it unclear what “correspondingly located to” because it does not clearly require anything be located on or near anything, so what is it supposed to mean? This claim also sets forth “two elongate components pivotally coupled about a joint…the at least two elongate components comprises a first elongate arm and a second elongate arm”; however, the arms appear to be the components making it unclear what difference if any exists between these terms. The claim recites “the styling parts” without clearly referring back to the first or second styling parts of either arm making it unclear which styling parts this includes and excludes. This claim was also amended to require “wherein the second styling part of both elongate arms of the hair styling apparatus comprises an interior styling surface, the interior styling surface of one or both elongated arms comprises the respective interior surface of the styling part of one or both of the elongate arms”, which is confusing language because again it recites “the styling parts” without clearly describing whether it is referencing the first or second styling parts of the first or second arms. It is also unclear how the interior styling surface of only one of the arms would comprise the interior surface of the styling part as claimed. Clarification or correction is requested.  
Claim 45: recites “a safety means to prevent the user’s hand from moving from the handle to the styling part in use”; however, this feature is not discussed in applicant’s disclosure nor is it illustrated making it impossible to determine what structure(s) this language is meant to imply and making the metes and bounds of the claims unclear. Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34-35, 37-42, and 47-50 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 34-35, 37-42, and 47-50 is/are each dependent upon a cancelled claim(s) and thus are considered incomplete.  As such, these claims have not been further treated on the merits thereof. See MPEP 608.01(n)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 45-46, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge (US 6920886) in view of Barton (US 20110259356) and Altmann (WO 2012069354).
Claim 31: McCambridge discloses a hair styling apparatus (10) with a plurality of modes (Col 1, 52-67) for styling hair in a variety of fashions including straightening and curling depending on where a user places the hair, the apparatus comprising: at least two elongate arm components (36+16 & 38+18) pivotally coupled about a hinge joint (32, Fig 4), the at least two elongate arms/components pivotally movable about the joint between an extended position (see Fig 4) and a closed position (see Fig 2); the elongate arm components includes a first elongate arm (36+16) and a second elongate arm (38+18) and wherein the first elongate arm and the second elongate arm each includes a first styling part (flat interior of 16 & 18) and a second styling part (rounded exterior of 16 & 18) and a handle (36 & 38). The first styling part of the first arm corresponds to the location of the first styling part of the second elongate arm since together they form the flattened interior styling surface (see Fig 4) and the second styling part of the first elongate arm corresponds or cooperates with the second styling part of the second elongate arm to form a cylindrical exterior surface for styling hair (see Figs 2-3). The handle of the first elongate arm corresponds to the handle of the second elongate arm so as to mirror each other and mate together (see Figs 2-4). The styling parts also mirror each other and mate together when in the closed position (see Figs 2 & 4) so each styling part and handle cooperate with each other in use (see Figs 2 & 4). The styling parts are located along a portion of the elongate components proximal to one free distal end of the elongate components and wherein the handles are located along a portion of the elongate components proximal the opposite end of the elongate components (see Figs 1-4). The hair styling apparatus further comprising a clamp (64) coupled to one of the elongate components (see Figs 2 & 4), the clamp being movable between a first open position (see Fig 6) and a second closed position (see Figs 2 & 4) and a power means (62). McCambridge further indicates that the styling parts can have any shape (Col 3, 14-30) and indicates the styling parts are separately heated (Col 1, 50-60). McCambridge discloses the invention essentially as claimed except for the styling parts tapering along their entire lengths and the mode selecting means having multiple positions thereby enabling the first styling parts and second styling parts to be separately heated. 
Barton, however, teaches a hair styling apparatus (1) with a pair of elongate components hinged (11) together at a handle end (19 & 15) with the handles each carrying a styling part (13 & 17) with each styling part tapering along the entirety of its length in order to allow a user to vary the diameter and tightness of the curls created [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the styling parts of McCambridge by providing them with the conical tapered shape along their entire lengths in view of Barton in order to allow a user to make curls of different diameter of tightness when using the device as a curling iron. 
Modified McCambridge discloses the invention essentially as claimed except for the mode selecting means having multiple positions thereby enabling the first styling parts and second styling parts to be separately heated. Altmann, however, teaches a hair styling device (1, see Fig 1) including a series of different heated surfaces (4, 4’, 4a, 4b) wherein each heated surface can be separately controllable [0013] via a rotary switch or toggle switch [0016] having different positions to manually control the temperature of the different styling surfaces [0015] in order to improve the achievable hair styling result (see abstract) and better smooth hair while styling it [0008-0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified McCambridge to have a mode selection means with multiple positions for heating the different heated hair styling surfaces to different temperatures as needed in view of Altmann in order to allow a user to select which portions of the device they desire at different temperatures, thereby smoothing hair better as taught by Altmann to be helpful in heated hair stylers with multiple hair styling surfaces. 
Claim 45: Modified McCambridge discloses the hair styling apparatus of claim 31 and McCambridge further discloses the clamp including a cap (74) on a lever (72) of the clamp and as best understood this would prevent a user’s hand from moving from the handle to the styling part in use because it projects from the handle vertically and so as best understood this constitutes “a safety means”. Note that applicant’s own disclosure does not illustrate or discuss what structure this is supposed to mean. 
Claim 46: Modified McCambridge discloses the hair styling apparatus of claim 31 and McCambridge further discloses a biasing means (40, Fig 4) for biasing the elongate arm components apart (see Fig 4). 
Response to Arguments
Applicant’s arguments filed 7/25/22 have been considered but are all drawn to the newly amended claim limitations, which have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772